  Case 18-03006     Doc 28   Filed 02/20/19 Entered 02/21/19 08:43:42   Desc Main
                              Document     Page 1 of 18




SIGNED this 20 day of February, 2019.




                                              James P. Smith
                                    Chief United States Bankruptcy Judge



                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

In the Matter of:                       :      Chapter 7
                                        :
WILLIAM D. WALKER,                      :      Case No. 18-30213-JPS
               Debtor                   :
                                        :
ERNEST V. HARRIS, TRUSTEE               :
                Plaintiff               :
vs.                                     :      Adversary Proceeding
                                        :      No. 18-03006-JPS
THE GUARDIAN LIFE INSURANCE             :
COMPANY OF AMERICA,                     :
                Defendant               :




                                       BEFORE

                                    James P. Smith
                             United States Bankruptcy Judge
 Case 18-03006   Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42   Desc Main
                             Document     Page 2 of 18




APPEARANCE:

          For Trustee/Plaintiff:      Ernest V. Harris
                                      Harris & Davis, P.C.
                                      P.O. Box 1586
                                      Athens, GA 30603




          For Defendant:              G. Marshall Kent, Jr.
                                      H. Sanders Carter, Jr.
                                      Fox Rothschild LLP
                                      Regions Plaza, Suite 2300
                                      1180 West Peachtree, N.W.
                                      Atlanta, GA 30309




                                         2
  Case 18-03006       Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42           Desc Main
                                  Document     Page 3 of 18




                                  MEMORANDUM OPINION


       In this adversary proceeding, Trustee seeks to avoid as a preferential transfer a payment

that Debtor made to Defendant. The parties have filed cross-motions for summary judgment and

briefed the issues. The Court, having considered the record, the affidavits and the applicable law,

now publishes this memorandum opinion.



                                              FACTS

       The facts are not in dispute, except as expressly noted.1 Debtor was employed by

Advanced Technology Services, Inc. (“ATS”). Pursuant to a Group Policy (“Policy”), Defendant

Guardian Life Insurance Company of America (“Guardian”) provided employees of ATS with

long term disability (“LTD”) insurance. Under the Policy, if Debtor became disabled, he was

entitled to receive a monthly LTD benefit after satisfying a 180-day elimination period. The

Policy provided:

                A covered person’s monthly benefit is determined as shown below:

                       (a) Multiply his or her insured earnings by 50%.
                       Round this amount to the nearest dollar.

                       ...

                       (c) From his or her gross monthly benefit, subtract
                       the amount of any income listed in “Income We
                       Integrate With” that he or she receives or is entitled
                       to receive. The result is his or her monthly benefit.



            1
              The material facts are taken from Docket (“Doc.”) Nos. 15, 19, 20, 25 and 26. None
    of the parties’ disagreements about the facts are material to the issues in this case.

                                                 3
  Case 18-03006       Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42             Desc Main
                                  Document     Page 4 of 18


Doc. No. 15, Exhibit 2, Policy p. 72 (emphasis in original).

        “Income We Integrate With” included Social Security disability and retirement benefits.

Id. at 72-73. Thus, as relevant in this case, Debtor’s LTD monthly benefit would be 50% of his

insured earnings minus any benefit he received from Social Security.

        The Policy required that Debtor apply for other income benefits, including Social

Security, to which he might be entitled and to appeal any denial. Under the Policy, Guardian

could reduce Debtor’s monthly LTD benefit by the “estimated amount” of other income that he

was expected to receive, including Social Security disability and retirement benefits. However,

Debtor could enter into a reimbursement agreement whereby Guardian would not reduce his LTD

benefit by the “estimated amount” of other expected income. Instead, the Policy provided:

               But we will not take this estimated amount into account if he or she
               signs our reimbursement agreement. In this agreement, the
               covered person promises: (a) to apply for any benefits for which he
               or she may be eligible; (b) to appeal any denial of such benefits
               until all possible appeals have been made; and (c) to repay any
               amount we overpaid due to an award of such benefits.

Id. at 74.

               The Policy also provided:

               Overpayment Recovery. If we overpaid a covered person, he or
               she must repay us in full. We have the right to reduce his or her
               payment or apply any benefits payable, including the minimum
               payment, toward recovery of the overpayment.

Id.

               Further, the Policy provided:

               Duties of Covered Persons. A covered person’s primary duties
               under this plan are listed below:
               ...


                                                4
  Case 18-03006        Doc 28    Filed 02/20/19 Entered 02/21/19 08:43:42            Desc Main
                                  Document     Page 5 of 18


                (j) If we overpay benefits, promptly report and repay any amount
                overpaid.

Id. at 65-66.

        Debtor experienced severe back pain, resulting in his inability to work. Guardian

received from Debtor a claim for LTD benefits dated August 4, 2014, reporting that he became

disabled on February 17, 2014, at age 62. Based on his age and pre-disability income, Debtor

was eligible for a monthly LTD benefit of $2,461, payable for 3.5 years, subject to integration

with other benefits he might receive. Guardian also received a Long Term Disability

Reimbursement Agreement dated December 2, 2014, signed by Debtor by which he elected to

receive a full monthly LTD benefit, without any reduction for estimated benefits he might receive

from other sources. The Reimbursement Agreement provided:

                The plan under which I am covered provides that my Group Long
                Term Disability benefits will be reduced by the amount of Other
                Sources of Income which I or my dependents (should my contract
                allow reduction of dependent benefits) may be eligible to receive.

                The plan also provides that if I do not apply for these Other
                Sources of Income, my Long Term Disability benefits will be
                reduced by the amount of benefits which I would be eligible to
                receive if I had made application. I further understand that
                Guardian is entitled to consider such Other Sources of Income as
                being received where claim therefore is pending.

                In the event that application has been made with respect to any
                Other Sources of Income for which I or my dependents (if
                applicable) may be eligible to receive, I understand that Guardian
                will waive its assumption of an estimated amount of said benefits
                until such time as a decision has been made.

                In exchange for Guardian’s agreement to waive its assumption of
                any Other Sources of Income for which I may be eligible, I hereby
                agree to reimburse Guardian for any resulting overpayment in the
                event that I am found to be eligible. I further agree to notify


                                                 5
  Case 18-03006         Doc 28    Filed 02/20/19 Entered 02/21/19 08:43:42           Desc Main
                                   Document     Page 6 of 18


                 Guardian of any and all decisions concerning any Other Sources of
                 Income, immediately upon being informed of same.

                 ... I further agree to immediately reimburse Guardian for any
                 overpayment resulting from benefits which were paid without
                 reduction from Social Security Disability/Retirement (primary
                 and dependent benefits, if applicable)....

Doc. No. 15, Exhibit 5 (emphasis in original).

       Guardian began paying Debtor a monthly LTD benefit in the full amount of $2,461, with

no reduction for Debtor’s anticipated receipt of Social Security benefits. LTD benefits were paid

to Debtor from August 2014 to February 2018 in the total amount of at least $98,4402, when his

3.5 year maximum benefit period ended. Doc. 15, ¶¶ 22-24.

       Nearly three years after the Reimbursement Agreement was signed, Debtor provided

Guardian with a Notice of Award from the Social Security Administration dated September 23,

2017, stating that he became eligible for Social Security disability benefits beginning August

2014. The Notice also states that Debtor would receive a monthly Social Security retirement

benefit of $2,222 beginning May 2017 (when Debtor turned 66 years old). Debtor, some time

thereafter, received a check, apparently via direct deposit into his bank account, from the Social

Security Administration as a lump sum payment of retroactive disability benefits for the period

September 2014 through August 2017.3

       On December 21, 2017, The Advocator Group, an independent contractor retained to

assist insured employees with Social Security claims, submitted a notice to Guardian showing


            2
                Trustee asserts that the total payments exceeded $98,440.
            3
              Because he has since closed his account and no longer has electronic access to his
    bank statements, Debtor is unsure of the amount of this lump sum payment but believes that it
    was approximately $86,000.

                                                  6
  Case 18-03006        Doc 28    Filed 02/20/19 Entered 02/21/19 08:43:42            Desc Main
                                  Document     Page 7 of 18


that Debtor was awarded monthly disability benefits effective August 1, 2014, and that Debtor

received a retroactive award of disability benefits in the lump sum of $77,376. Pursuant to the

Reimbursement Agreement, by letter dated December 22, 2017, Guardian informed Debtor of the

total unreduced LTD benefits paid to him under the Policy ($98,440), as well as the amount that

should have been paid by Guardian ($5,668) if his monthly LTD had been reduced by his Social

Security disability and retirement benefits, and requested reimbursement of the resulting

overpayment of $92,772. The letter provided Debtor with the calculations by which the

overpayment had been determined and stated, in part: “Overpayment Recovery: If we overpaid

a covered person, he or she must repay us in full.” The letter also informed Debtor of his rights

under ERISA to appeal Guardian’s calculation and to initiate litigation. Debtor did neither.

       According to his affidavit4, after receiving Guardian’s letter, Debtor had ten or more

telephone conversations over a two week period with Guardian and The Advocator Group

questioning whether he was legally obligated to pay Guardian the $92,772. Debtor stated that he

specifically asked both Guardian and The Advocator Group what would happen if he did not

make the payment and both told him that he would be sued. In her affidavit, Melanie Wiltrout, a

Team Leader at Guardian, stated that Guardian has no record of any such telephone conversation

with Debtor. Debtor further stated that he became very upset because he knew that if he paid

Guardian, he then could barely pay his living expenses and definitely could not pay any of his

other creditors who had not been paid in over two years. Debtor stated that his only income was

his Social Security retirement benefit. Debtor decided that he had no alternative but to pay

Guardian. Debtor stated that, under duress, he made the payment by sending Guardian an official


            4
                Doc. No. 20.

                                                7
  Case 18-03006       Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42               Desc Main
                                  Document     Page 8 of 18


bank check dated January 8, 2019, in the amount of $92,772.

       On February 14, 2018, Debtor received service of a lawsuit filed by one of his creditors.

On advice of counsel, Debtor filed his voluntary Chapter 7 petition on March 5, 2018.

                                          DISCUSSION

       Trustee seeks to avoid as a preferential transfer, under 11 U.S.C. § 547(b), the $92,772

payment that Debtor made to Guardian. Section 547(b) provides:

               (b) Except as provided in subsections (c) and (i) of this section, the
               trustee may avoid any transfer of an interest of the debtor in
               property—
               (1) to or for the benefit of a creditor;
               (2) for or on account of an antecedent debt owed by the debtor
               before such transfer was made;
               (3) made while the debtor was insolvent;
               (4) made–
                       (A) on or within 90 days before the date of the filing
                       of the petition; or
                       (B) between ninety days and one year before the
                       date of the filing of the petition, if such creditor at
                       the time of such transfer was an insider; and
               (5) that enables such creditor to receive more than such creditor
               would receive if–
                       (A) the case were a case under chapter 7 of this title;
                       (B) the transfer had not been made; and
                       (C) such creditor received payment of such debt to
                       the extent provided by the provisions of this title.

       Trustee has the burden of proving the avoidability of the transfer under subsection (b). If

the trustee carries his burden, the burden then shifts to the transferee to prove a defense under

section 547(c). 11 U.S.C. § 547(g).

       The facts show Debtor’s payment was made within 90 days of his bankruptcy filing.

Guardian offers no evidence to refute the statutory insolvency presumption. 11 U.S.C. § 547(f).

However, Guardian argues that the other elements of section 547(b) are not met because the


                                                 8
  Case 18-03006          Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42              Desc Main
                                     Document     Page 9 of 18


payment was not payment on an antecedent debt owed by Debtor. As will be explained below,

the Court need not decide, but will assume that all of the elements of section 547(b) have been

met.

          Guardian argues that the payment is protected by the “ordinary course of business”

defense5. Section 547(c)(2) provides:

                  (c) The trustee may not avoid under this section a transfer–
                  ...
                  (2) to the extent that such transfer was in payment of a debt
                  incurred by the debtor in the ordinary course of business or
                  financial affairs of the debtor and the transferee, and such transfer
                  was–
                           (A) made in the ordinary course of business or
                           financial affairs of the debtor and the transferee; or
                           (B) made according to ordinary business terms;

          Thus, the statute requires a two-step analysis. First, the court must determine whether the

debt that was paid was incurred by the debtor in the ordinary course of business or financial

affairs of the debtor and the transferee. 11 U.S.C. § 547(c)(2). As this court explained in Kelley

v. McCormack (In re Mitchell), 548 B.R. 862 (Bankr. M.D. Ga. 2016),

                  Case law addressing this element in the context of a consumer’s
                  financial affairs seems particularly sparse. Consumer cases present
                  unique challenges, for many transactions (such as buying a car or
                  house) are quite ordinary among the general population, yet often
                  unprecedented in the consumer’s life.

                  ...[T]he growing trend in the case law is clear as to the first
                  element–a transfer made pursuant to a first-time transaction debt
                  can fall within the ordinary course exception if the transferee can
                  show that the debt would be considered as occurring ordinarily
                  between similarly situated parties....



              5
                 Guardian also asserts recoupment, constructive trust and equitable lien as defenses.
       For the reasons stated below, the Court does not need to address these defenses.

                                                    9
  Case 18-03006         Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42               Desc Main
                                    Document     Page 10 of 18


                 As the Ninth Circuit has observed:

                        When there are no prior transactions with which to
                        compare, the court may analyze other indicia,
                        including whether the transaction is out of the
                        ordinary for a person in the debtor’s position, or
                        whether the debtor complied with the terms of the
                        contractual arrangement, generally looking to the
                        conduct of the parties, or to the parties’ ordinary
                        course of dealing in other business transactions.

                 In re Ahaza Sys., Inc., 482 F.3d at 1126 (9th Cir. 2007) (quoting
                 Meeks v. Harrah’s Tunica Corp. (In re Armstrong), 231 B.R. 723,
                 731 (Bankr. E.D. Ark. 1999) (citations omitted)). “[H]owever, this
                 analysis should be as specific to the actual parties as possible.” Id.
                 “Only if a party has never engaged in similar transactions would
                 we consider more generally whether the debt is similar to what we
                 would expect of similarly situated parties, where the debtor is not
                 sliding into bankruptcy.” Id.

Id. at 891-92.

       The second step is to then determine whether the payment was made in the ordinary

course of business or financial affairs of the debtor and the transferee or according to ordinary

business terms of the industry in question. With respect to the ordinary course of business or

financial affairs of the debtor and the defendant (section 547(c)(2)(A)):

                 Where parties have no extensive history of credit transactions to
                 which a disputed payment can be related, their express agreement
                 furnishes the most informative evidence left to consider of the
                 ordinariness of a transaction from the parties’ perspective.

Id. at 894 (internal quotations and citations omitted). On the other hand:

                 The inquiry under § 547(c)(2)(B) is whether the transfer was made
                 on ordinary business terms, which, in the Eleventh Circuit, requires
                 proof of some objective standard. Carrier Corp. v. Buckley (In re
                 Globe Mfg. Corp.), 567 F.3d 1291, 1298 (11th Cir. 2009) (“The
                 ‘ordinary business terms’ requirement, by contrast is objective in
                 nature, requiring proof that the payment is ordinary in relation to


                                                  10
  Case 18-03006        Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42             Desc Main
                                   Document     Page 11 of 18


                 prevailing industry standards.”) Flatau v. Curington, LLC (In re
                 Nobles), No. 09-5106, 2010 WL 3260128 at, *4 (Bankr. M.D. Ga.,
                 Aug. 18, 2010); Markham v. Lerner (In re Diagnostic Instrument
                 Grp., Inc.), 283 B.R. 87, 95 (Bankr. M.D. Fla. 2002) (citing Miller
                 v. Fla. Mining & Materials (In re A.W. & Assocs., Inc.), 136 F.3d
                 1439, 1442 (11th Cir. 1998)).

Id. at 893-94.

       Guardian relies upon Gardner v. Recovery Services Int’l, Inc. (In re Shepherd) 585 B.R.

864 (Bankr. E.D. Ky. 2002), whose facts are almost identical to those in this case. The debtor

was covered by group LTD insurance through his employer. The debtor became disabled and

elected to receive full benefits while he awaited award and payment of Social Security benefits.

Under the insurance agreement, the debtor agreed to then repay or have withheld from future

benefits a percentage of the Social Security award. After the debtor received payment of his

Social Security award, the insurance company calculated the overpayment at $7,465.10 and sent

the debtor a letter showing the calculations. Two weeks later, the company’s recovery agent sent

the debtor a letter seeking recovery of the overpayment. One month later, the debtor mailed a

check for $6,454.10. Shortly thereafter, the debtor filed a Chapter 7 case and the trustee sought

to recover the $6,454.10 payment as a preferential transfer.

       The court held:

                 4. First, the payment was for a debt incurred in the course of
                 ordinary business dealings between Shepherd and LICNA. In re
                 Carled Inc., 91 F.3d 811, 813 (6th Cir. 1996). Both Shepherd and
                 LICNA were engaged in their usual business as insured and insurer
                 pursuant to the contract. The debt was incurred according to the
                 specific language of the insurance policy, and payment of the debt
                 was in compliance with that policy.

                 5. Second, the debt and the payment were ordinary in relation to
                 other business dealings between the debtor and creditor. In re


                                                 11
  Case 18-03006          Doc 28    Filed 02/20/19 Entered 02/21/19 08:43:42              Desc Main
                                    Document     Page 12 of 18


                  Carled, 91 F.3d at 813. The fact that the payment was a one-time
                  or first time transaction does not automatically exclude it from
                  being in the “ordinary course of business.” In re Finn, 909 F.2d
                  903, 908 (6th Cir. 1990). Thus, the reimbursement payment made
                  by Shepherd to RSI was “ordinary” despite the fact that it was a
                  first time occurrence. The timing, amount, and manner of payment
                  as well as the circumstances under which it was made all indicate
                  that the transaction was ordinary between the parties. In re Russell
                  Cave Co., Inc., 259 B.R. 879, 882 (Bankr. E.D. Ky. 2001). Stated
                  another way, there was nothing unusual about the transaction
                  between Shepherd and LICNA which disqualifies it from the
                  “ordinary course of business” exception to subsection 547(b).
                  Shepherd paid $6,454.10 of the $7,465.10 calculated by LICNA, in
                  43 days of the request for payment by LICNA and within 30 days
                  of the request by RCI.

                  6. The third, and final, prong of the “ordinary course of business”
                  test is whether the payment was made according to ordinary
                  business terms. In re Carled, 91 F.3d at 813. To meet this prong,
                  the defendant must show that the transaction “comports with the
                  standard conduct of business in the industry.” In re Russell Cave,
                  259 B.R. at 883. Insurers generally do not permit double recovery
                  of any kind, and they routinely recover overpayments pursuant to
                  the terms of their policy. LICNA’s recovery was standard conduct
                  for the insurance industry.

Id. at 866-676.

       Trustee argues that this Court should not follow Shepherd because it was not reported

until 2018, some 16 years after it was decided. The Court has no explanation as to the reason for

the delay in reporting a decision originally issued in 2002. However, the reasoning of the case is

consistent with the decision of this Court as discussed above.

       Guardian submitted the affidavit of Melanie Wiltrout, who is employed by Guardian as a



            6
              This case was decided before the 2005 amendment to section 547. Prior to the
    amendment, the ordinary course of business defense required the defendant to prove both the
    ordinary course of business between the parties and the ordinary business terms as defined by
    the relevant industry standards.

                                                  12
  Case 18-03006          Doc 28    Filed 02/20/19 Entered 02/21/19 08:43:42            Desc Main
                                    Document     Page 13 of 18


Team Leader and has eleven years of experience in the insurance industry.7 She previously

managed LTD claims for Guardian. In her affidavit, Ms. Wiltrout stated that the usual course of

business for a group disability insurer is to give an insured employee the option of receiving full,

unreduced monthly benefits while a claim for other income benefits is pending, if the insured

signs a reimbursement agreement, as was done by Debtor. Ms. Wiltrout stated that the letter

dated December 22, 2017, Guardian sent to Debtor requesting that he reimburse the overpaid

benefits is the type of request made routinely and in the ordinary course of business by Guardian

and other insurers which issue group LTD policies. She also stated that, based upon her

experience in the insurance industry, the underlying claim transaction between Guardian and

Debtor, including Debtor’s execution of the Reimbursement Agreement and his reimbursement

of overpaid benefits advanced by Guardian, occurred in the ordinary course of business of

Guardian and Debtor. She stated that Debtor’s LTD claim was administered, including the

reimbursement of benefits that were overpaid by Guardian, in accordance with the mutual

obligations of Guardian, as the insurer, and Debtor, as the insured, pursuant to ordinary business

terms in the insurance industry, and consistent with the terms of the Plan, the Policy and the

Reimbursement Agreement. Furthermore, the timing, amount and manner of Debtor’s

repayment, as well as the surrounding circumstances, were based on standard insurance industry

practices and the prior course of dealing between Guardian and Debtor. Ms. Wiltrout stated that

Guardian did not enter into a special arrangement with Debtor so it could be placed ahead of

other creditors. Ms. Wiltrout stated that coverage under the group LTD Policy had been



            7
                 Doc. No. 25, Exhibit 10. Trustee offers no evidence to contradict Ms. Wiltrout’s
    affidavit.

                                                  13
  Case 18-03006       Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42            Desc Main
                                  Document     Page 14 of 18


provided to employees of Debtor’s employer since 2007. She stated that when the Policy was

issued and Debtor signed the Reimbursement Agreement, Guardian had no reason to anticipate

that Debtor would file for bankruptcy relief.

       Here, the evidence establishes that the debt between Guardian and Debtor was incurred

under circumstances similar to those which would exist between a similarly situated disabled

employee and his insurance company, when the employee receives disability payments and is

then asked to refund some of those payments upon receiving an overpayment of benefits from

another source. Further, the debt was incurred pursuant to the terms of the contract between the

parties. There was nothing at all unusual about the transaction when viewed in relation to

similarly situated parties. Accordingly, the Court finds that the debt was incurred in the ordinary

course of business or financial affairs of Debtor and Guardian.

       Trustee argues that the Policy required Debtor to “...promptly report and repay any

amount overpaid.” Doc. No. 15, Exhibit 2, Policy p. 66. Trustee argues that, since the

repayment was made approximately 4 months after Debtor received his Social Security payment,

the payment was not “ordinary”. However, Guardian did not learn of the amount of Debtor’s

Social Security disability payment until it received the December 21, 2017 notice from The

Advocator Group. It then immediately calculated the amount of the overpayment and made

demand for repayment by letter dated December 22, 2017. Thus, from a technical standpoint,

Debtor’s legal obligation to repay Guardian may have arisen on the date he received his Social

Security disability benefits. However, from a practical standpoint, the obligation to repay did not

arise until Guardian had calculated the amount of overpayment and made demand for repayment.

       In addition, Debtor paid with a bank check dated January 8, 2019. Although there is no


                                                14
  Case 18-03006       Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42             Desc Main
                                  Document     Page 15 of 18


evidence as to when or how the check was actually delivered to Guardian, Trustee does not raise an

issue as to any unreasonable delay between the date of issuance of the check and the date of its

delivery to Guardian. The check was dated approximately 16 days after the demand by Guardian.

The relevant documents (the Policy, Reimbursement Agreement and demand letter) contain no

specific date by which payment was to be made. Where a contract provides no express time term,

“a reasonable time for performance [is] implied” by Georgia law. Read v. GHDC, Inc., 254 Ga.

706, 706, 334 S.E. 2d 165, 166 (1985). The Court finds that payment within 16 days of demand is

not an unreasonable period of time.

       Because there is no history of credit actions between the parties, the Court finds that

Debtor’s payment was in the ordinary course of business or financial affairs of Debtor and the

transferee because his payment was consistent with the terms of the Policy and Reimbursement

Agreement. In the alternative, the Court also finds that the payment by Debtor to Guardian was

consistent with industry standards and therefore made according to ordinary business terms.

       Citing the case of Jubber v. SMC Elec. Prods. (In re C.W. Mining Co.), 798 F.3d 983

(10th Cir. 2015), Trustee argues the ordinary course of business defense does not apply because

Guardian engaged in unusual collection practices. Trustee asserts that Guardian threatened to sue

Debtor who then paid under duress and that the payment ($92,772) was a higher amount than

Debtor received from Social Security benefits. The Eleventh Circuit has also noted that payment

in response to unusual collection practices takes a payment out of the ordinary course of business

exception. In Marathon Oil Co. v. Flatau (In re Craig Oil Co.), 785 2d 1563 (11th Cir. 1986), the

Eleventh Circuit stated:

               In describing the ordinary course of business exception, Congress
               stated that

                                                 15
  Case 18-03006       Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42            Desc Main
                                  Document     Page 16 of 18


                      its purpose is to leave undisturbed normal financial
                      relations, because [such an exception] does not
                      detract from the general policy of the preference
                      section to discourage unusual action by either the
                      debtor or his creditor during the debtor’s slide into
                      bankruptcy.

               H.R. Rep. No. 595, 95th Cong., 1st Sess. 373-74 (1977), reprinted
               in 1978 U.S. Code Cong. & Ad.News 5787, 6329. It seems clear
               from this statement that § 547(c)(2) should protect those payments
               which do not result from “unusual” debt collection or payment
               practices. To the extent an otherwise “normal” payment occurs in
               response to such practices, it is without the scope of § 547(c)(2).
               Thus, whenever the bankruptcy court receives evidence of unusual
               collection efforts, it must consider whether the debtor’s payment
               was in fact a response to those efforts.

Id. at 1566.

       Examples of unusual collection practices are found in the cases of Lightfoot v. Amelia

Maritime Serv., Inc. (In re Sea Bridge Marine, Inc.), 412 B.R. 868 (Bankr. E.D. La. 2008),

(payments made after emails and letters threatening legal action); Seaver v. Allstate Sales &

Leasing Corp. (In re Sibilrud), 308 B.R. 388, 396 (Bankr. D. Minn. 2004) (collection of cases

showing repeated phone calls to debtor, creditor’s refusal to deliver new merchandise unless

payment made on outstanding invoices, new requirements of letter of credit, down payment and

prepayment, and executing settlement agreement to resolve legal action); and Percision Walls,

Inc. V. Crampton, 196 B.R. 299, 304-05 (D.E.D. N.C. 1996) (subcontractor faxed letter to

debtor-general contractor stating it would seek payment from property owner if not paid within 3

days resulting in unusual collection method). But see, Schoenmann v. BCCI Constr. Co. (In re

Northpoint Commc’n Group, Inc.), 361 B.R. 149, 158-59 (Bankr. N.D. Cal. 2007) (letter stating

that creditor would file mechanics liens if not paid promptly not unusual collection action even



                                                16
  Case 18-03006        Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42              Desc Main
                                   Document     Page 17 of 18


though it had never before sent a letter regarding an overdue invoice; letter stated only the

obvious about preservation of mechanics lien rights, did not threaten work stoppage or legal

action and debtor itself had requested summary of amounts due).

       In this case, there were no multiple demand letters or emails, legal action, referral to

collections or threats to withhold goods or services. The December 22, 2017 letter from

Guardian advising Debtor of the overpayment and requesting repayment thereof contained no

threat of legal action. Although, according to Debtor, both Guardian and The Advocator Group

advised him that he would be sued if he did not pay, this was merely stating the obvious. There

is no allegation that they actually threatened legal action.

       All creditors have the right to sue to collect amounts legally due them and most, if not all,

debtors realize this. Further, any debtor with limited resources who pays one creditor necessarily

has less resources to apply to his other creditors. Thus, any “duress” that Debtor felt regarding

the possibility of suit and the inability to pay other creditors was not unique to this transaction. If

payment under such circumstances would justify a denial of the ordinary course of business

defense, the Court cannot imagine any circumstances in which the ordinary course of business

defense would apply. Thus, the Court finds that Debtor’s “duress” does not deprive Guardian of

the ordinary course of business defense.

       Finally, Trustee argues that Debtor repaid Guardian more ($92,772) than he received

from Social Security. However, according to The Advocator Group, the retroactive Social

Security disability payment to Debtor was $77,376, covering disability payments through August

2017. Debtor admitted in his affidavit that he also received monthly payments of $2,215 from

Guardian from September 2017 through December 2017, and Social Security retirement


                                                  17
  Case 18-03006       Doc 28     Filed 02/20/19 Entered 02/21/19 08:43:42           Desc Main
                                  Document     Page 18 of 18


payments of $2,222 for October 2017 through December 2017. Doc. No. 20, ¶¶ 6 and 7.

Guardian’s December 22, 2017 letter contained the calculations by which Guardian determined

the amount of the overpayment. Trustee has failed to show how these calculations are in error.

Accordingly, Trustee has presented no facts upon which this Court can conclude that Debtor

repaid Guardian more than his legal obligation under the Reimbursement Agreement.

       In conclusion, the Court finds that, even assuming Trustee could establish all of the

elements under section 547(b), Guardian has established the ordinary course of business defense

under 11 U.S.C. § 547(c)(2). For this reason, there is no need for the Court to address other

defenses asserted by Guardian. Guardian’s motion for summary judgment is granted and

Trustee’s motion for summary judgment is denied. An order consistent with this opinion will be

entered.

                                  *END OF DOCUMENT*




                                                18
